UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter ended March 31, 2011 Commission File Number: 333-154912 U.S. RARE EARTH MINERALS, INC (Formerly known as U.S. Natural Nutrients& Minerals, Inc) (Exact name of registrant as specified in its charter) Nevada 26-2797630 (State or jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 6460 Medical Center St. Suite 230 Las Vegas, NV (Address of principal executive offices) (Zip code) (702) 888-1450, ext 281 (Registrant’s telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months and (2) has been subject to such filing requirements for the past 90 days. Yes TNo£ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files); YesT No £. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large Accelerated Filer £ Accelerated Filer £ Non-Accelerated Filer £ Smaller Reporting Company T Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes £ No T There were 65,328,975 shares of common stock outstanding as of May 13, 2011. TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS 3 ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 8 ITEM 3.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 11 ITEM 4A(T).CONTROLS AND PROCEDURES 11 PART II - OTHER INFORMATION ITEM 1.LEGAL PROCEEDINGS 13 ITEM 1A.RISK FACTORS 13 ITEM 2.UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 13 ITEM 3.DEFAULTS UPON SENIOR SECURITIES 13 ITEM 4.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 13 ITEM 5.OTHER INFORMATION 13 ITEM 6.EXHIBITS 13 SIGNATURES 14 2 PART I– FINANCIAL INFORMATION ITEM 1. INTERIM FINANCIAL STATEMENTS U.S. RARE EARTH MINERALS, INC (Formerly known as U.S. Natural Nutrients& Minerals, Inc) (A DEVELOPMENT STAGE COMPANY) CONDENSED CONSOLIDATED BALANCE SHEETS March 31, December 31, (Unaudited) (Audited) ASSETS CURRENT ASSETS Cash $ $ Note Receivable Inventory Total current assets Property and Equipment, Net Total assets LIABILITIES AND STOCKHOLDERS' EQUITY(DEFICIT) CURRENT LIABILITIES Accounts payable and accrued expenses $ $ 10% Series A Senior (non-subordinated) debentures Loan payable, current - Total current liabilities Loans payable - long term - Loan payable - related party - Total liabilities STOCKHOLDERS' EQUITY(DEFICIT) Common stock: $0.001 par value; 300,000,000 authorized, 21,239,661 and11,474,779 shares issued and outstanding as of March 31, 2011 and December 31, 2010, respectively Additional paid-in capital Accumulated deficit during the development stage ) ) Total stockholders' equity(deficit) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY(DEFICIT) $ $ The accompanying notes are an integral part of these interim financial statements. 3 U.S. RARE EARTH MINERALS, INC (Formerly known as U.S. Natural Nutrients& Minerals, Inc) (A DEVELOPMENT STAGE COMPANY) CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS (UNAUDITED) Three Months From inception March 31, March 31, June 9, 2008 to March 31, 2011 REVENUES $ $ $ Cost of goods sold General, selling and administrative expenses Operating Loss ) ) ) Other income (expense): Interest income - Interest expense ) Net Loss $ ) $ ) $ ) Net loss per common share - basic and diluted $ ) $ ) Weighted average of common shares outstanding The accompanying notes are an integral part of these interim financial statements. 4 U.S. RARE EARTH MINERALS, INC (Formerly known as U.S. Natural Nutrients& Minerals, Inc) (A DEVELOPMENT STAGE COMPANY) CONDENSED CONSOLIDATED STATEMENT OF CASH FLOWS (UNAUDITED) From inception March 31, March 31, June 9, 2008 to March 31, 2011 Cash Flows from Operating Activities: Net Loss $ ) $ ) $ ) Depreciation - Stock for services Accretion of debt premium and interest - Contributed capital to COGS - Expenses paid by stockholder contribution - ) Adjustments to reconcile net loss to net cash used by operating activities: Changes in assets and liabilities: Decrease notes receivable - ) Decrease prepaids - Decrease inventory ) - ) Increase accounts payable and accrued expenses ) Net cash used in operating activities $ ) $ ) $ ) Cash flows used in Investing Activities: Capital expenditures ) - ) Net cash used in investing activities ) - ) Cash flows from Financing Activities: Proceeds from Convertible debt - - Proceeds from Series A Debentures - - Payment of loan payable and debentures ) - ) Proceeds from Loans payable - - Proceeds from Loan payable, related party - - Common stock issued for cash Net cash provided by financing activities Net increase (decrease) in cash ) Cash, beginning of year - Cash, end of year $ $ $ Cash paid for: Interest $
